COOK, Judge
(dissenting):
As I stated in my separate opinion in United States v. Torres, 7 M.J. 102, 105 (C.M.A.1979), I would no longer apply the doctrine of United States v. Russo, 1 M.J. 134 (C.M.A.1975). See also United States v. McDonagh, 14 M.J. 415, 423 (C.M.A.1983) (Cook, J., concurring in part). In my opinion, whatever taint may have attached to appellant’s initial enlistment into the Naval Reserve was cured by his subsequent enlistment into the Regular Navy and entrance onto active duty. In re Grimley, 137 U.S. 147, 11 S.Ct. 54, 34 L.Ed. 636 (1890). Accordingly, I would reverse the decision of the United States Navy-Marine Corps Court of Military Review.